IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 6, 2009
                                     No. 08-30238
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

GREGORY MORGAN; LARRY CANNON,

                                                   Defendants–Appellants.


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:07-CR-185-2


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Larry Cannon and Gregory Morgan were arrested after New Orleans
Police officers witnessed the men engaging in “hand to hand” narcotics sales in
the Iberville Housing Development. Cannon and Morgan were charged in a
multiple-count indictment with conspiracy to distribute and possess with intent
to distribute five or more grams of cocaine base (crack) and possession with
intent to distribute five or more grams of crack (Counts One and Two). The
indictment further charged Cannon with possession of a firearm in furtherance

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30238

of a drug trafficking crime (Count Three) and with being a felon in possession of
a firearm (Count Four). The jury found Cannon and Morgan guilty but found
that as to Morgan, the conspiracy involved less than five grams of crack and that
Morgan possessed with intent to distribute less than five grams of crack.
      The district court sentenced Morgan to concurrent terms of 63 months of
imprisonment and to a three-year term of supervised release. The district court
sentenced Cannon to concurrent terms of 120 months of imprisonment on
Counts One and Two; a term of 60 months of imprisonment on Count Three, to
be served concurrently with the sentence imposed for Counts One and Two; a
term of 71 months of imprisonment on Count Four, to be served consecutively
to the sentences imposed for the other counts; and an eight-year term of
supervised release.
      Gregory Morgan
      Morgan’s sole argument is that the district court erred in calculating his
base offense level by using the 6.46 grams of crack found in Cannon’s possession
given that the jury found that Morgan was responsible for less than five grams
of crack. Morgan contends that the district court erroneously used “acquitted
conduct” to enhance his sentence.
      “[A] district court’s interpretation or application of the Sentencing
Guidelines is reviewed de novo, and its factual findings . . . are reviewed for clear
error.” United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008)
(quoting United States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008) (per
curiam)). “There is no clear error if the district court’s finding is plausible in
light of the record as a whole.” Id. (quoting Juarez-Duarte, 513 F.3d at 208).
      Morgan’s argument that the district court used “acquitted conduct” is
foreclosed by the Supreme Court’s holding in United States v. Watts, 519 U.S.
148, 156-57 (1997). In Watts, the Court held that “a jury’s verdict of acquittal
does not prevent the sentencing court from considering conduct underlying the
acquitted charge, so long as that conduct has been proved by a preponderance

                                         2
                                 No. 08-30238

of the evidence.” Id. at 157. This court previously held that Watts remains valid
after United States v. Booker, 543 U.S. 220 (2005). See United States v. Farias,
469 F.3d 393, 399 (5th Cir. 2006).
      In addition, “[t]he guidelines provide that, in determining the amount of
drugs to be attributed for a base offense level, the district court may consider
other offenses than those underlying the offense of conviction as long as the
offenses constitute relevant conduct as defined in the guidelines.” United States
v. Culverhouse, 507 F.3d 888, 895 (5th Cir. 2007).            A district court’s
determination of the amount of drugs for which a defendant should be held
responsible is a factual finding reviewed for clear error.     United States v.
Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998). The district court need only
determine its factual findings at sentencing by a preponderance of the evidence.
United States v. Betancourt, 422 F.3d 240, 247 (5th Cir. 2005).
      The evidence demonstrated that in Morgan’s presence, Cannon removed
the plastic bag from his pants and handed small portions of crack from the bag
to Morgan on two occasions on the night in question.         It was reasonably
foreseeable to Morgan that Cannon possessed more than the two quantities
Morgan received.      The district court’s determination that Morgan was
responsible for more than five grams of crack is plausible in light of the record
as a whole. See U.S. S ENTENCING G UIDELINES M ANUAL § 2D1.1 cmt. n.12; Id.
§ 1B1.3(a)(1)(B); Cisneros-Gutierrez, 517 F.3d at 764.
      Larry Cannon
      Cannon argues that the evidence was insufficient to sustain his
convictions. We review to determine whether a rational jury could have found
the essential elements of the offenses beyond a reasonable doubt. See United
States v. Ferguson, 211 F.3d 878, 882 (5th Cir. 2000).
      Counts One and Two
      To establish a conspiracy to distribute a controlled substance, the
Government must prove beyond a reasonable doubt: “(1) the existence of an

                                       3
                                  No. 08-30238

agreement between two or more persons to violate narcotics laws; (2) the
defendant’s knowledge of the agreement; and (3) his voluntary participation in
the conspiracy.” United States v. Valdez, 453 F.3d 252, 256-57 (5th Cir. 2006).
These elements may be inferred from circumstantial evidence. See United States
v. Casilla, 20 F.3d 600, 603 (5th Cir. 1994).       To establish the offense of
possession of a controlled substance with intent to distribute, the Government
must prove beyond a reasonable doubt that Cannon had (1) knowledge,
(2) possession of a controlled substance, and (3) an intention to distribute the
controlled substance. See United States v. Delgado, 256 F.3d 264, 274 (5th Cir.
2001). “All reasonable inferences from the evidence must be construed in favor
of the jury verdict.” United States v. Hayes, 342 F.3d 385, 389 (5th Cir. 2003).
      Based on the evidence presented at trial, the jury could have reasonably
inferred a knowing and voluntary “concert of action” between Cannon and
Morgan. A police officer witnessed two unidentified men, on separate occasions,
approach Morgan and exchange words with him. On each occasion, Morgan then
approached Cannon, who handed Morgan what appeared to be crack. On each
occasion, Morgan, in turn, handed the crack to the unidentified men in exchange
for what appeared to be U.S. currency and gave the money to Cannon. During
the pat down incident to his arrest, Cannon was found in possession of a plastic
bag containing more than six grams of crack, $93.00, and a loaded Glock .40
caliber semi-automatic handgun.       Further, a special agent with the Drug
Enforcement Administration testified that the amount of the crack and the
conduct of Cannon and Morgan were consistent with a street-level drug deal.
Thus, a rational trier of fact could have found Cannon guilty of both conspiracy
to possess crack with the intent to distribute it and of possession with intent to
distribute crack. See Valdez, 453 F.3d at 256-57; Delgado, 256 F.3d at 274.
      Counts Three and Four
      To establish possession of a firearm in furtherance of a drug trafficking
offense, the Government was required to show that Cannon (1) knowingly

                                        4
                                  No. 08-30238

possessed a firearm and (2) that this possession furthered, advanced, or helped
forward a drug trafficking offense. See United States v. Ceballos-Torres, 218
F.3d 409, 415 (5th Cir. 2000), amended on other grounds, 226 F.3d 651 (5th Cir.
2000). To prove possession of a firearm by a convicted felon, the Government
must prove that: (1) the defendant previously had been convicted of a felony;
(2) the defendant possessed a firearm; and (3) the firearm traveled in or affected
interstate commerce. See United States v. Fields, 72 F.3d 1200, 1211 (5th Cir.
1996). Possession of a firearm may be actual or constructive. United States v.
Patterson, 431 F.3d 832, 837 (5th Cir. 2005).
      Cannon stipulated that he had been previously convicted of a felony and
that the Glock .40 caliber semi-automatic handgun affected interstate commerce.
The evidence demonstrated that a fully loaded Glock semi-automatic handgun
was found on Cannon’s person along with a bag of crack at the time of Cannon’s
arrest. Given the close proximity of the loaded firearm to the drugs, the jury
could have reasonably inferred that the firearm was intended to be used to
protect the drugs or Cannon from other dealers or buyers. See United States v.
Charles, 469 F.3d 402, 406 (5th Cir. 2006); Ceballos-Torres, 218 F.3d at 412.
Thus, a rational trier of fact could have found beyond a reasonable doubt that
Cannon was a felon in possession of a firearm and that he possessed the firearm
in furtherance of a drug trafficking offense. See Ceballos-Torres, 218 F.3d at
415; Fields, 72 F.3d at 1211.
      Accordingly, the district court’s judgment is AFFIRMED.




                                        5